DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on 10/12/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2017/0160511).

Regarding claim 11, Kim discloses a camera module (at least Figure 4), comprising: a lens barrel (401, barrel) accommodating a first lens (421, lens) and a second lens (423, lens), disposed in an optical axis direction (O-I, optical axis); and a spacer (at least Figures 4 and 7, 403, spacer; Examiner notes that although Figure 7 depicts a lens, [0054] indicates 403, spacer, is provided with the same D cut shape as depicted in Figure 7, and thus only for exemplary purposes will be considered to be the same as the spacer) disposed between the first lens and the second lens (Figure 4); wherein a portion of the spacer is disposed at an interval from one or more of the first lens and the second lens in the optical axis direction (Figure 4), wherein the spacer comprises: an outer circumferential surface (723a, flange region) in contact with the lens barrel (the portion of 723a, flange region, which has no D cut, is viewed to be in contact with 401, barrel); and an inner circumferential surface (inner circumferential surface of 403, spacer) forming a hole through which the optical axis passes (Figure 4 depicts a hole through which O-I optical axis passes), wherein the hole comprises a first length in a first direction, intersecting the optical axis (Figure 7, optical axis viewed to be the center point, first length in a first direction considered to be a vertical length intersecting the center point), and a second length in a second direction, intersecting the optical axis (Figure 7, optical axis viewed to be the center point, second length in a second direction considered to be a horizontal length intersecting the center point), and wherein a first distance from the outer circumferential surface to the inner circumferential surface, extended in the first direction, is less than a second distance from the outer circumferential surface to the inner circumferential surface, extended in the second direction ([0054], Figure 7 depict a D cut in the spacer, thus the vertical distance from the outer circumferential surface to the inner circumferential surface is less than the horizontal distance which has no D cut) along an entire thickness of the spacer in an optical axis direction (Examiner notes the D cut is through the entirety of the spacer).

Regarding claim 13, Kim discloses the camera module of claim 12, wherein the outer circumferential surface comprises: a first side surface portion extended in parallel with the second direction (Figure 7, top 725, first cut); a second side surface portion extended in parallel with the first side surface portion (Figure 7, bottom 725, first cut); a third side surface portion connecting one end of the first side surface portion to one end of the second side surface portion and comprising a curved shape (left hand side surface portion of 723a, flange region, connecting the top 725, first cut, to the bottom 725, first cut); and a fourth side surface portion connecting the other end of the first side surface portion to the other end of the second side surface portion and comprising a curved shape (right hand side surface portion of 723a, flange region connecting the top 725, first cut, to the bottom 725, first cut).

Regarding claim 14, Kim discloses the camera module of claim 13, wherein the third side surface portion and the fourth side surface portion are disposed in contact with the lens barrel (the left and right hand side portions of 723a, flange region, which have no D cut, are viewed to be in contact with 401, barrel).

Regarding claim 15, Kim discloses the camera module of claim 13, wherein one or more of the first lens and the second lens comprises: a refracting portion configured to refract light incident along the optical axis (Figure 4, center portion of 421, lens); and a shading portion disposed at an interval along a perimeter of the refracting portion (outer portion of 421, lens, which is adjacent to 403, spacer).

Regarding claim 16, Kim discloses the camera module of claim 15, wherein the shading portion is in contact with the third side surface portion and the fourth side surface portion (Examiner notes both 421, lens, and 403, spacer, have a disc or ring shape, thus the left and right outer portions of 421, lens, contact the left and right portions of 403, spacer).

Regarding claim 17, Kim discloses the camera module of claim 15, wherein the refracting portion comprises a linear portion extended in the second direction (object side of 421, lens, has a linear portion extending from the optical axis towards the barrel).

Regarding claim 18, Kim discloses the camera module of claim 17, wherein the linear portion is disposed at intervals from the first side surface portion and the second side surface portion (Figure 4).

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach wherein a first length of the hole in a first direction, intersecting an optical axis, and a second length of the hole in a second direction, intersecting the optical axis, are different from each other, and a first distance from the outer circumferential surface to the inner circumferential surface, extended in the first direction, is less than a second distance from the outer circumferential surface to the inner circumferential surface, extended in the second direction along an entire thickness of the spacer in an optical axis direction. Claims 2-10 are dependent on claim 1, and are therefore allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872